Name: Commission Regulation (EEC) No 1163/92 of 4 May 1992 laying down rates of compensatory interest applicable during the second half of 1992 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 122/ 16 Official Journal of the European Communities 7. 5. 92 COMMISSION REGULATION (EEC) No 1163/92 of 4 May 1992 laying down rates of compensatory interest applicable during the second half of 1992 to customs debts incurred in relation to compensating products or goods in the unaltered state (inward processing relief arrangements) HAS ADOPTED THIS REGULATION : Article 1 The annual rates of compensatory interest referred to in Article 62 (4) (a) of Regulation (EEC) No 2228/91 appli ­ cable for the period from 1 July until 31 December 1992 are hereby established as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1999/85 of 16 July 1985 on inward processing relief arrange ­ ments ('), Having regard to Commission Regulation (EEC) No 2228/91 of 26 June 1991 laying down provisions for the implementation of Council Regulation (EEC) No 1999/85 on inward processing relief arrangements (2), and in particular Article 62 (4) (a) thereof, Whereas Article 62 (4) (a) of Regulation (EEC) No 2228/91 provides that the Commission shall set rates of compensatory interest applicable to customs debts incurred in relation to compensatory products or goods in the unaltered state, in order to make up for the unjustified financial advantage arising from the postponement of the date on which the customs debt is incurred in the case of non-exportation out of the customs territory of the Community ; whereas the rates of compensatory interest for the second half of 1992 must be established in accordance with the rules laid down in that Regulation, Member State % Belgium 9,37 Denmark 9,31 Federal Republic of Germany 9,30 Greece 22,82 Spain 12,70 France 9,60 Ireland 10,17 Italy 11,94 Luxembourg 9,37 Netherlands 9,38 Portugal 17,85 United Kingdom 10,66 Article 2 This Regulation shall enter into force on 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 May 1992. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 188, 20. 7. 1985, p. 1 . (2) OJ No L 210, 31 . 7. 1991 , p. 1 .